Title: To Thomas Jefferson from Samuel Quarrier, [on or before 8 April 1802]
From: Quarrier, Samuel
To: Jefferson, Thomas


            Respected Sir
              [on or before 8 April 1802]
            once again I implore & solicit the extention of you’r benevolence to the unhappy writer of this, it might be supposed that I could not be so void of Delicasy & a sence of dignity in troubleing you On A subject wherein I’d meet with such denials as those i’ve experienced in this truely unhappy business—let me assure you that nothing under heaven could actuate this intrusive importuning in me, but from the wretchedness of my condition, I’ve left nothing undon I could do to aleviate it, i’ve tried to get into any business I could do, but without accomplishing my intentention, I’ve tried to aleviate my situation as much as was in my power, for believe me Respected Sir, if it had been in any way I could avoid troubleing you I should not have ever presumed to do it, unfortunately it is not all I want of you is as much as will take me to Richmond, where I hope in god to establish an independence of Character & good conduct under the excellent auspices of my Father, & Judge With, It’s my intention to profit from my past imprudent & misfortunate actions, by A steady assidious, & industrious exercise of the first business I can procure an occupation in—I feele copiously what arises from an inactive life, by recent experience not to ever permit, the like to gain A preponderanc over me again—I’me well awar that you’re many applications to the same affect this is, & that by as frequent an exercise to the solicitations you receive, in bestowing you’r benevolince you’d injur yourself materially—I appeal to just heaven in regard to myselfe, that if I could avoid troubling you in any respect whatever I would not do it, it is A melancholy truth that i’me destitute of the means of existance, except upon means that may implicate me in the same dilemma I’ve recently emancipated from—The longer I remain in this place the more my situation will become distressing, if the means where in my power to leave it, how happy should I be to embrace an immediate exit—I hope & trust you will grant the extention of you’r benevolent humanity in behalfe of the miserable son of Alexr. Quarrier—he is resolved his futur conduct shall give you no cause to repent of you’r generosity, but the reverse, that through you’r means you’r restored an indiscreet son to his Father, & friend, A man to society to be instrumental & beneficial to them, & himselfe. At the time I recieved the 25 Dolls. from you it was my intention to have left this place immediately, but from unforseen circumstances it was impossible—I’me glad to say that where the means but in my power theres nothing to impeede my leaving this without Delay—from those reasons here given & more I could give if necessary, you’r forgivness for this almost unpardonable innovation, I hope for & you’r granting me the aid that my unfortunate condition may intitle me to, with those sentiments I remain one whose situation perhaps intitles him more to the sencebility of mankind, than to the persecutions of the world, which last he’s experienced with unrelenting perceverance—
            With great respect & esteem
            Saml Quarrier
          